DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/086625, filed on 09/20/2018. Claims 17-35 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/191374 to Dold (henceforth referred to as Dold). 
Regarding claim 17-18, Dold discloses an elevator installation (i.e. Fig. 1), comprising: 
a supporting means (i.e. Fig. 1, ref. 1); 
a movable elevator component (i.e. Fig. 1, ref. 41) supported by the supporting means; 
a housing (i.e. Machine translation lines 167-168) attached to the movable elevator component and surrounding at least a part of the supporting means; 
wherein the supporting means can move relative to the housing; and 
wherein a surface of the housing facing the supporting means is electrically conductive and is electrically grounded (i.e. Machine Translation lines 156-177). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 22, 24, 26-29, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/191374 to Dold in view of WO 2014/001372 to Burgi (henceforth referred to as Burgi). 
Regarding claims 19-20, 22, 24, 26-29, 31, and 33, Dold does not specifically teach the structures or position of the housing. However, Burgi teaches an elevator system with a deflecting pulley cover as a monitor of a support means (i.e. Abstract), the housing (i.e. Fig. 1, ref. 9) surrounding the deflecting roller (i.e. Fig. 1, ref. 8) and spaced apart from the supporting means (i.e. Fig. 1, ref. 5) in the region wherein the surface of the housing facing the supporting means is opposite a rear surface of the supporting means, wherein the rear surface of the 
 Wherein the supporting means includes at least one electrically conductive wire and wherein the elevator installation includes a security monitoring unit that applies an electrical voltage (i.e. Fig. 2c, ref. 13) to the at least one wire and is adapted to detect changes in properties of an electrical current conducted through the at least one wire. 
Wherein the housing is fastened to the movable elevator component (i.e. Fig. 1, ref. 9).
Including a breakage detection apparatus having at least one electrically conductive conductor path extending along the housing (i.e. Machine Translation lines 246-249). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pulley housing as taught in Burgi in the elevator installation as taught in Dold to perform the monitoring of the conditions of the support members at the deflecting pulleys and there would have been reasonable expectation of success. 

Claims 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/191374 to Dold in view of WO 2014/001372 to Burgi.
. 

Claims 23, 25, 32, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/191374 to Dold in view of WO 2014/001372 to Burgi in further view of US Patent Application Publication No. 2011/0220438 to Annen et al (henceforth referred to as Annen). 
Regarding claims 23, 25, 34-35, Dold in view of Burgi does not specifically teach a ground fault at the pulley. However, it is known to use grounding cables to ground a circuit. For example, Annen teaches a similar elevator installation (i.e. Fig. 14) for monitoring an elevator suspension wherein an embodiment of the elevator installation teaches the deflecting rollers (i.e. Fig. 14, ref. 46) are grounded via cable at E (i.e. Fig. 14, ref. E). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a ground fault at the deflecting pulleys as taught in Annen in the elevator installation as taught in Dold in view of Burgi for electrical safety and there would have been reasonable expectation of success. 


Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7, lines 20-25 line that the machine translation of WO 2014/191374 was not included in the office action. This argument is not persuasive because the machine translation was included as a 13 page Non Patent literature dated 02/05/2021. 
Applicant argues on page 7, lines 26-29 that Dold does not teach a housing surrounding at least a part of the suspension element. This argument is not persuasive because the Machine Translation of Dold lines 167-168 recites a “sheave cover” which is interpreted as a housing. 
Applicant argues on page 8, lines 1-7 that Dold does not teach the supporting means passing around the deflecting roller at least in part nor teach a housing surrounds the deflecting roller at least in part.This argument is not persuasive because Dold teaches a deflecting roller (i.e. Fig. 1, ref. 46) wherein the supporting means passes around the deflecting roller at least in part (i.e. Fig. 1) wherein the housing surrounds the deflecting roller in part (i.e. Machine Translation lines 167-175: the “sheave cover” is interpreted as a housing).
Applicant argues on page 8, lines 23-25 that the machine translation of WO 2014/001372 was not included in the office action. This argument is not persuasive because the machine translation was included as a 7 page Non Patent literature dated 02/05/2021. 
To summarize, Applicant argues on page 8, line 26-page 9, line 5 that Burgi only teaches a housing with electrical conductors on an outside of the housing and does not teach a housing with electrical conductor facing the support means. This argument is not persuasive because into the cover (i.e. machine translation line 144) and not just on the outside of the housing.
Applicant argues on page 9 that claims 32, 35, 36 does not teach a deflecting pulley grounded by cable only the housing is grounded by a cable. This argument is not persuasive because the deflecting roller appears to be comprised of the housing such as in claim 27, which claims 34 and 35 are dependent on recites “A deflecting roller arrangement, … comprising: … a housing”. Therefore, if the housing is grounded by a cable as the applicant claims, the whole deflecting roller arrangement is grounded as well since the deflecting roller arrangement includes the housing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654